Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments filed 8/30/2022:
1. Amendment 1:
“…the light-emitting element having a rectangle form in plan view; and a groove provided in a portion of the insulating layer between the light-emitting region and an end of the insulating layer…”
Examiners remarks:
As seen in fig. 4 of Kim, the “active area” is a light emitting element having a rectangle form in a plain view.

2. Amendment 2:
“…at a side of the light-emitting region the groove has a zigzag or a wrapping pattern in plan view.”
Examiners remarks:
As seen in fig. 4 of Kim, the light emitting region, which encompasses the “active area”, is directly abutted by groove 200, the groove having a wrapping pattern (as explained in Final Office Action, filed 7/20/2022) 


/CALEB E HENRY/           Primary Examiner, Art Unit 2894